DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I in the reply filed on February 8, 2021 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 8, 2021.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In the instant claim 1:
In step a), it is unclear if “a mixed salt stream” is the same as the “mixed aqueous salt stream” as stated in the preamble; if not, it is unclear if a “mixed aqueous salt stream” would be formed in the process.
In step b), it is unclear if “an impure sodium chloride solid stream” is the same as the “mixed salt stream” as required in step a); if not, it is unclear what such “impure sodium chloride solid stream” is.  It is also unclear how the salt impurity is removed from the impure sodium solid stream to obtain a sodium chloride salt slurry when there is no mention of a liquid in steps a) and b).  It is further if “a sodium chloride salt slurry” refers to a solution containing sodium chloride particles (sodium chloride is present in solid form) or a sodium chloride solution containing particles of other compounds (sodium chloride is present in solution form).
In step d), the term “salt” in “sodium chloride salt” appears to be redundant because sodium chloride already is a salt and for the “dewatering” limitation, since water is not positively required in steps a)-c), it is unclear when the water is added.
In step e), it is unclear if “the sodium chloride salt” is the same as the “upgraded sodium chloride salt”.

In claim 2, there is no clear antecedent basis for “the aqueous mixed salt stream”, “streamis” should be changed to “stream is”; the term "majority" in claim 2 is a relative term which renders the claim indefinite.  The term "majority" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

In the instant claim 6, “the high concentration sodium chloride salt slurry” is required to be treated with at least one additional water treatment process prior to its introduction to the upgrader; however, in the independent claim 1, the “high concentration sodium chloride salt slurry” is obtained after the elutriation step in the upgrader.
In the instant claim 8, it is unclear what the “salt stripper underflow” is, in step b) of the independent claim 1, the salt stripper produces a sodium chloride salt slurry; however, there is no requirement of a “salt stripper underflow”.
In the instant claim 9, it is unclear what “the underflow of the upgrader” is, in step c) of the independent claim 1, a high concentration sodium chloride salt slurry and a low concentration sodium chloride salt slurry are produced; however, there is no requirement of a “underflow of the upgrader”.
In the instant claim 13, there is no clear antecedent basis for “the lean sodium chloride stream”.
In the instant claim 14, there is no antecedent basis for “the water stream”.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 requires that overflow from the upgrade is NOT sent to the salt stripper while step i) of the independent claim 1 positively requires “returning an overflow from the upgrader to the salt stripper”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (2019/0337816) in view of Sadan (4,140,747).

providing a start material, which when brought in contact with water forms an initial aqueous solution comprising ions of Na, K, Cl and optionally Ca;
treating said start material into an enriched aqueous solution having a concentration of CalCl2 of at least 15% by weight;
said step of treating generating a solid mix of NaCl and KCl;
said treating comprising controlled provision of at least additional ions of Ca into said enriched aqueous solution in excess of what a said initial aqueous solution can provide; and
separating said solid mix of NaCl and KCl from said enriched aqueous solution, giving a depleted aqueous solution comprising ions of Ca and Cl as main dissolved substances (note claim 1).
Cohen ‘816 teaches that in a high background concentration of calcium chloride the solubility behavior of NaCl and KCl change in the opposite direction as compared to in a solution free of calcium chloride.  In addition, calcium chloride has a large “salting out” effect on both sodium chloride and potassium chloride (note last 8 lines of paragraph [0063], paragraph [0069] and Figures 2-3).  Thus, the step of adding calcium chloride to the initial aqueous solution comprising ions of Na, K, Cl, and optionally Ca in Cohen ‘816 is considered as step b) of the instant claim 1.
For the instant claim 2, Cohen ‘816 does not have a limitation regarding the composition of the initial aqueous solution, which is considered as the claimed mixed salt stream, as long as it contains Na, K and Cl; therefore, it would 
For the instant claims 3-4, CaCl2 as disclosed in Cohen ‘816 is considered as additional salt impurity.
For the instant claim 5, the vessel in which the start material is treated with the enriched aqueous solution of CaCl2 in Cohen ‘816 is considered as the claimed salt stripper and the CaCl2 would be preferentially solubilize as required.
For the instant claims 6-7, even though it is unclear when the addition water treatment process is carried, it still would have been obvious to one skilled in the art to remove any dissolved calcium and magnesium (i.e. hardness) in the water used in the process of Cohen in order to avoid introducing additional impurities into the process.
For the instant claim 8, it is conventional for feeding a liquid counter currently with the stream to be subjected to the elutriation process.
For the instant claims 9-10, it would have been obvious to one skilled in the art to use any conventional means in the art to separate the NaCl from the high concentration slurry obtained after the elutriation process.
For the instant claim 14, as shown in Figures 1-2 of Cohen ‘816, the amount of dissolved NaCl in the presence of calcium chloride also varies with the temperature; thus, it would have been obvious to one skilled in the art to heat or cool the initial aqueous salt stream, which is considered as the required “water stream”, to obtain the desired percentage of dissolved NaCl and/or KCl.

The difference is Cohen ‘816 does not disclose an elutriation step in an upgrader to produce a high concentration sodium chloride salt slurry.

For the combined teaching of Cohen ‘816 and Sadan ‘747, it would have been obvious to one skilled in the art to select a suitable liquid for the elutriation step in order to keep the NaCl in solid form.  Since KCl is more soluble in the CaCl2-containing solution (note Figures 2-3), it would have been obvious to one skilled to use a CaCl2-containing solution that could further dissolve KCl while keeping the NaCl in solid form in the elutriation step to further facilitate the separation of KCl from the NaCl.
It would have been obvious to one of ordinary skill in the art to separate the potassium chloride from the sodium chloride in the process of Cohen ‘816 by elutriation method, as suggested by Sadan ‘747 because such method would achieve the same intended separation of KCl from NaCl as desired in Cohen ‘816.
For the steps d), the removal of NaCl as shown in Figure 1 of Sadan ‘747 fairly teaches that the NaCl is removed from the water.
For steps e)-j) in the instant claim 1 and claims 12-13, it would have been obvious to one skilled in the art to wash the product to remove any residual 
For the instant claim 11, it would have been obvious to one skilled in the art to water to any step in the combined teaching of Cohen ‘816 and Sadan ‘747 so that the slurry would be kept at suitable solid concentration to facility pumping or transferring the slurry.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on M-T, Th-F 6:30 AM -3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        May 8, 2021